

115 S2904 IS: Medicaid Substance Use Disorder Treatment via Telehealth Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2904IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Carper (for himself, Mr. Thune, Mr. Nelson, Mr. Roberts, Mr. Warner, Mr. Cornyn, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of Health and Human Services to provide guidance to States regarding
			 Federal reimbursement for furnishing services and treatment for substance
 use disorders under Medicaid using telehealth services.1.Short titleThis Act may be cited as the Medicaid Substance Use Disorder Treatment via Telehealth Act.2.Guidance to States regarding Federal reimbursement for furnishing services and treatment for
			 substance use
			 disorders under Medicaid  using telehealth services, including in
 school-based health centers(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Administrator of the Centers for Medicare & Medicaid Services, shall issue guidance to States on the following:(1)State options for Federal reimbursement of expenditures under Medicaid for furnishing services and treatment for substance use disorders, including assessment, medication-assisted treatment, counseling, and medication management, using telehealth services. Such guidance shall also include guidance on furnishing services and treatments that address the needs of high risk individuals, including at least the following groups:(A)American Indians and Alaska Natives.(B)Adults under the age of 40.(C)Individuals with a history of nonfatal overdose.(2)State options for Federal reimbursement of expenditures under Medicaid for education directed to providers serving Medicaid beneficiaries with substance use disorders using the hub and spoke model, through contracts with managed care entities, through administrative claiming for disease management activities, and under Delivery System Reform Incentive Payment (DSRIP) programs.(3)State options for Federal reimbursement of expenditures under Medicaid for furnishing services and treatment for substance use disorders for individuals enrolled in Medicaid in a school-based health center using telehealth services.(b)DefinitionsIn this Act:(1)School-based health centerThe term school-based health center has the meaning given that term in section 2110(c)(9) of the Social Security Act (42 U.S.C. 1397jj(c)(9)).(2)Telehealth servicesThe term telehealth services includes remote patient monitoring and other key modalities such as live video or synchronous telehealth, store-and-forward or asynchronous telehealth, mobile health, telephonic consultation, and electronic consult including provider-to-provider e-consults.